Title: To George Washington from Edward Carrington, 26 October 1789
From: Carrington, Edward
To: Washington, George


          
            Sir
            Richmond Octo. 26th 1789
          
          I had the honor a few days ago to receive your Letter of the 30th Ult. enclosing a Commission for the Office of District

Marshal for Virginia, together with sundry Acts upon the Judiciary system. The confidence you are pleased Sir, to repose in me, in confering this Commission, is an evidence of your good opinion exceedingly flattering and gratifying; and the terms in which you have thought proper to communicate it, excite in my mind the highest sensations of gratitude and respect.
          Having indeavoured to possess myself of the extent of the duties and degree of responsibility involved in this Office, and also of the probable competency of emoluments to enable the occupant to execute it properly, I perceive that the former are very considerable, and that the latter can only be ascertained from experiment: this experiment I am willing to make, and shall be happy to continue in the appointment, should I find myself enabled to execute it with honor to myself, and advantage to the public.
          Being a Member of the State Legislature now in session, it is my wish not to vacate my Seat before the duties of this appointment may require it; this I Conceive will not happen before the period appointed for the sitting of the first District Court on the third tuesday in December, when I shall be ready to accept the office of Marshal, and to quallify according to the terms thereof. I have the Honor to be Sir, with the greatest respect your Most Obt humble Servt
          
            Ed. Carrington
          
        